United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
NATIONAL OCEANIC & ATMOSPHERIC
ADMINISTRATION, NATIONAL FISHERIES
SERVICE, ALASKAN OBSERVERS, INC.,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0402
Issued: June 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 13, 2016 appellant filed a timely appeal from a September 13, 2016 merit
decision and a November 25, 2016 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.2
ISSUES
The issues are: (1) whether appellant established an injury causally related to the
accepted July 13, 2016 employment incident; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after the November 25, 2016 decision was issued.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 28, 2016 appellant, then a 30-year-old ground fish observer who worked aboard
the Northern Leader in the Bering Sea, filed a traumatic injury claim (Form CA-1) alleging that
on July 13, 2016 she performed heavy lifting duties which caused blood clots in her right arm.
By letter dated August 9, 2016, OWCP informed appellant that further factual and
medical evidence was necessary to support her claim. Appellant was afforded 30 days to submit
the additional evidence.
In a July 22, 2016 report, Dr. Michael R. Go, a Board-certified surgeon, related that he
examined appellant for right upper extremity deep vein thrombosis (DVT). He noted that on
July 13, 2016, appellant had right upper extremity redness, pain, and swelling, and was
diagnosed with DVT. Dr. Go indicated that appellant started anticoagulation treatment on
July 18, 2016, with improvement of her symptoms. In a July 26, 2016 cardiovascular
catheterization report, he explained that appellant had undergone right subclavian angiography,
ultrasound guided access, superior vena caval angiogram, and placement of a Lysis catheter. In a
July 27, 2016 report, Dr. Go indicated that he performed a thrombolysis check, a right upper
extremity venogram, and a right subclavian vein angioplasty. He noted that the procedures were
successful and that there was no residual clot. In a separate July 27, 2016 note, Dr. Go certified
that appellant required inpatient services due to DVT requiring thrombolysis. In a discharge
summary dated July 27, 2016, Dr. Go indicated that appellant had a strong family history of
venous thromboembolism, was admitted to the hospital on July 26, 2016, and underwent a
procedure on July 27, 2016 with successful lysis of the clot and balloon dilation of the
subclavian vein stenosis, consistent with thoracic outlet syndrome. The report indicated that
appellant tolerated the procedure well and there were no complications. Appellant was
discharged home.
In a July 27, 2016 x-ray report, Dr. Jason Payne, a Board-certified surgeon, interpreted an
x-ray of appellant’s cervical spine as an unremarkable study.
In an August 1, 2016 report, Sara Sargent, a nurse practitioner, noted that appellant was
treated by Dr. Go. She listed appellant’s diagnoses as brachial plexus disorders (thoracic outlet
syndrome) and acute embolism and thrombosis of deep veins of unspecified upper extremity.
Ms. Sargent noted that, while appellant had not had a prior DVT, her mother had DVT.
In an August 15, 2016 report, Dr. Go related that appellant had a strong family history of
clotting and had experienced her first unprovoked right upper extremity DVT. The report noted
an element of thoracic outlet syndrome, and concluded that it was likely that appellant’s
thrombophilia and the type of manual labor that she performed at work were contributing causes.
Dr. Go noted that first rib resection was planned for August 17, 2016.
In a decision dated September 13, 2016, OWCP denied appellant’s claim. It determined
that, although appellant had established that the employment incident occurred as alleged, and
that she had established a medical diagnosis, it denied her claim because she had not established
causal relationship between the diagnosed medical condition and the accepted employment
incident.

2

On October 2, 2016 appellant requested reconsideration. In support thereof, she
submitted a September 30, 2016 note by Erin R. Zahorujko, a physician assistant for Dr. Go.
Ms. Zahorujko indicated that appellant was seen initially on July 22, 2015 with significant pain,
redness and swelling to the upper right extremity which began on July 13, 2016. She noted that
appellant was diagnosed with DVT and started on anticoagulation on July 18, 2016.
Ms. Zahorujko noted that this occurred while working on a fishing boat with labor duties that
required a significant amount of heavy lifting and overhead activities. She indicated that
appellant was diagnosed with right Paget-Schroetter disease and underwent right upper extremity
venogram with initiation of thrombolysis on July 26, 2016, and ultimately came to the right first
rib resection August 17, 2016. Ms. Zahorujko opined that the original DVT was presumed to
have been provoked by the extensive labor duties of the use of her right upper extremity.
By decision dated November 25, 2016, OWCP denied reconsideration as it determined
that the evidence of record was insufficient to warrant merit review of the September 13, 2016
decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his or her burden of proof to establish fact of injury in the performance of duty,
an employee must submit sufficient evidence to establish that he or she actually experienced the
employment injury or exposure at the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The medical evidence required to
3

Supra note 1.

4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

3

establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant had established that the July 13, 2016 employment
incident occurred as alleged on July 13, 2016 and that she had established a medical condition.
However, it denied appellant’s claim as she failed to submit medical evidence in support of
causal relationship between the July 13, 2016 employment incident and her DVT.
The Board finds that the medical evidence of record is insufficient to establish causal
relationship between the accepted employment incident and the accepted medical diagnosis.
Dr. Go initially treated appellant for her DVT, but he did not provide a rationalized
medical explanation as to how appellant’s accepted employment incident, of heavy lifting on
July 13 2016, caused her blood clot condition. In the reports written in July 2016, Dr. Go did not
offer any opinion with regard to causation of appellant’s DVT. Medical reports that do not
provide an opinion on causal relationship are of little probative value.9
In his August 15, 2016 report, Dr. Go noted that appellant had experienced her first
unprovoked right upper extremity DVT. He opined that appellant’s thrombophilia and the type
of manual labor she performed at work were contributing causes. An opinion from a physician
on causal relationship is insufficient to establish the claim if it does not explain how or why the
accepted incident caused or aggravated a diagnosed condition.10 This is especially important in
this case as Dr. Go’s report indicated a family history of clotting. Lacking medical rationale on
the issue of causal relationship, Dr. Go’s report is of limited probative value and thus insufficient
to establish that appellant sustained an employment-related injury causally related to the
accepted July 13, 2016 employment incident.11
The Board further notes that the diagnostic study by Dr. Payne does not establish causal
relationship as he simply interpreted an unremarkable x-ray study of appellant’s cervical spine.
As Dr. Payne never discussed causation nor provided an opinion with regard to a positive
medical diagnosis, his report is of limited probative value.12
8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

9

See L.M., Docket No. 14-973 (issued August 25, 2014).

10

A.N., Docket No. 17-0061 (issued April 13, 2017).

11

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
12

Id.

4

OWCP also received an August 1, 2016 report from a nurse practitioner. Reports by the
nurse practitioner have no probative value as nurses are not considered physicians as defined
under FECA.13
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.14 Without a detailed medical report explaining
how and why appellant’s DVT was caused by the employment incident of July 13, 2016,
appellant has not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,16
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.17 When a claimant fails to meet
one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
OWCP properly reviewed appellant’s request for reconsideration under the appropriate
criteria for timely filed reconsideration petitions.
In her request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law, nor did she advance a relevant legal argument not
previously considered by OWCP.
Furthermore, appellant did not submit relevant and pertinent new evidence not previously
considered by OWCP. The underlying issue in this case is whether appellant has submitted
13

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); L.D., 59
ECAB 648 (2008) (nurse practitioners are not considered physicians as defined under FECA). See also W.C.,
Docket No. 15-1280 issued November 13, 2015); R.W., Docket No. 14-1890 (issued February 11, 2015).
14

D.D., 57 ECAB 734 (2006).

15

G.W., Docket No. 16-0032 (issued August 15, 2016).

16

5 U.S.C. § 8128(a).

17

20 C.F.R. § 10.606(b)(3).

18

Id. at § 10.608(b).

5

sufficient evidence to establish causal relationship. This is a medical issue. In support of her
reconsideration request, appellant submitted a new note by Dr. Go’s physician assistant.
Physician assistants are not considered physicians as defined under FECA.19 Because this report
has no probative value, it does not constitute relevant and pertinent new evidence.20
Accordingly, as appellant has not met any of the criteria warranting reopening her claim
for further merit review, pursuant to section 8128(a) of FECA and 20 C.F.R. § 10.608, OWCP
properly denied appellant’s request for reconsideration of the merits of her claim.
CONCLUSION
The Board finds that appellant has not established an injury causally related to the
accepted July 13, 2016 employment incident. The Board further finds that OWCP properly
denied appellant’s request for reconsideration of the merits of her claim under 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 25 and September 13, 2016 are affirmed.
Issued: June 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
19

See 5 U.S.C. § 8101(2).

20

R.M., Docket No. 16-1845 (issued March 6, 2017); see also David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006).

6

